Citation Nr: 0215377	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida


THE ISSUE

Entitlement to a particular portable oxygen device as part of 
VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







INTRODUCTION

The veteran served on active duty from September 1945 to May 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 decision of the VAMC in Gainesville, 
Florida, which denied the veteran's request for a particular 
portable oxygen device as part of VA medical treatment which 
he receives.  In July 2001, the Board remanded the case to 
schedule a requested hearing, but the veteran subsequently 
canceled his hearing request.


FINDINGS OF FACT

1.  The veteran is currently eligible for and receives VA 
medical treatment for all ailments by reason of having a 
service-connected psychiatric condition which is rated 
totally disabling.

2.  As part of VA treatment for which the veteran is 
eligible, the VAMC has provided him with portable oxygen 
equipment for physical ailments.

3.  The veteran does not like the portable oxygen device 
which the VA has provided, and he requests a different 
particular portable oxygen device (descibed as a portable 
oxygen concentrator with automobile adaptor).

4.  Medical personnel of the VAMC have found that there is no 
medical need for the particular portable oxygen device 
requested by the veteran, and thus the VAMC has denied his 
request for the device. 






CONCLUSION OF LAW

The Board lacks jurisdiction to review the VAMC's medical 
determination as to which particular portable oxygen device 
is appropriate as part of VA medical treatment for which the 
veteran is basically eligible.  38 U.S.C.A. §§ 511, 7104, 
7108 (West 1991 & Supp. 2002); 38 C.F.R. § 20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1945 to May 
1948.  He is service-connected for a psychiatric condition 
which is rated totally disabling.  

The veteran's eligibility for VA health care is not at issue.  
By virtue of having a service-connected condition which is 
rated totally disabling, he is eligible to receive VA 
treatment for any ailment.  See 38 U.S.C.A. § 1710.  He in 
fact receives such VA treatment directly from the VAMC or on 
a fee basis.  

As part of VA treatment for which he is basically eligible, 
the VAMC has provided him with portable oxygen equipment for 
physical ailments.  The veteran is dissatisfied with the 
device which the VAMC has given him, stating it is too heavy, 
cumbersome, etc.  He requested the VAMC to give him or pay 
for a different particular portable oxygen device (descibed 
as a portable oxygen concentrator with automobile adaptor) 
which he says is lighter and overall generally better than 
the device the VAMC has provided.  The veteran has presented 
a January 2000 prescription form from Dr. Viola Taboada, 
listing a portable oxygen concentrator with 12 volt power 
supply "for psychological reason."  Medical personnel of 
the VAMC have found that there is no medical need for the 
particular portable oxygen device requested by the veteran, 
and thus it has denied his request for the device.

Generally, the Board has appellate jurisdiction to review 
questions of law and fact involved in decisions concerning VA 
benefits.  38 U.S.C.A. § 511, 7104; 38 C.F.R. § 20.101(a).  
This, however, does not encompass jurisdiction over medical 
determinations of the Veterans Health Administration, which 
includes VAMCs.  38 C.F.R. § 20.101(b).  With regard to VAMC 
determinations, the Board does have authority to review 
questions of basic eligibility for medical care, but the case 
at hand does not involve that area, inasmuch as the veteran's 
basic eligibility is acknowledged and the VAMC has in fact 
provided the veteran with some type of portable oxygen 
device.  Id.  Medical determinations of the VAMC, such as the 
need for and appropriateness of specific types of medical 
care for an individual, are not adjudicative matters and are 
beyond the Board's jurisdiction; typical examples of such 
medical determinations are whether a particular drug should 
be prescribed, whether a specific type of physiotherapy 
should be ordered, and similar judgmental treatment decisions 
with which an attending physician may be faced.  Id.

While the veteran feels the requested portable oxygen device 
is better than the one provided by the VA, medical personnel 
of the VAMC have found that there is no medical need for the 
particular portable oxygen device which he has requested.  
This is the type of Veterans Health Administration medical 
treatment determination over which the Board has no 
jurisdiction.  Thus the Board must dismiss the appeal for 
lack of jurisdiction.  38 U.S.C.A. §§ 511, 7104, 7108; 
38 C.F.R. § 20.101.


ORDER

The appeal is dismissed.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

